OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. Specifically, this application contains claims directed to more than one species of the ratio between container weight and liquid reference volume. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species, as claimed, are (explicitly) mutually exclusive and thus independent and distinct (see MPEP 809.02(a)).  

Species Election 1
Species A, claims 5 and 6, drawn to the ratio of container weight to liquid reference volume (hereinafter “ratio”) being from 5.27 g/L to 9.33 g/L (claim 5) and further from 5.80 g/L to 7.00 g/L (claim 6).

Species B, claims 5 and 6, drawn to the ratio being from 4.0 g/L to less than 5.27 g/L with the provisio that the liquid reference volume is at least 10.0 L (claim 5) and further from 4.0 g/L to less than 5.00 g/L with the provisio that the liquid reference volume is at least 12.0 L (claim 6).

Species C-1, claims 5 and 6, drawn to the ratio being from more than 9.33 g/L to 20.0 g/L with the provisio that the liquid reference volume is at most 2.0 L (claim 5), and further from more than 9.33 g/L to 15.0 g/L with the provisio that the liquid reference volume is from 0.5 to 2.0 L (claim 6).

Species C-2, claims 5 and 6, drawn to the ratio being from more than 9.33 g/L to 20.0 g/L with the provisio that the liquid reference volume is at most 2.0 L (claim 5), and further from more than 15.0 g/L to 20.0 g/L with the provisio that the liquid reference volume is from 0.1 to less than 0.5 L (claim 6).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1-4 and 7-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782